Citation Nr: 0427921	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for status post 
laryngotracheal reconstruction for tracheal stenosis as a 
result of exposure to herbicides, claimed as throat cancer.  

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARINGS ON APPEAL

Appellant and mother 


ATTORNEY FOR THE BOARD

B.E.Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.   

The claims for an increased rating for PTSD and service 
connection for a throat disorder are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

As the increased rating and service connection claims are 
being remanded, the TDIU claim is held abeyance pending the 
disposition of those claims.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

PTSD
In an Informal Hearing Presentation dated in September 2004, 
the veteran's representative asserts and the Board agrees 
that the veteran should be provided a contemporaneous 
psychiatric evaluation for his PTSD since the last 
examination was conducted in November 2000.  

Status Post Laryngotracheal Reconstruction for Tracheal 
Stenosis as a result of Exposure to Herbicides

The Board notes there are outstanding VA medical records that 
are relevant to the veteran's claim.  Medical records of the 
Kings Medical Services dated in July 1994 reflect that the 
veteran was treated at a VA hospital in January 1984 for 
vocal cord biopsy and creation of a tracheotomy.  Moreover, 
the veteran testified at personal hearings before hearing 
officers in 1999 and 2000 that he began to receive treatment 
for throat cancer at the VA medical facility in Brooklyn, New 
York in the early 1990s.  In addition, a VA outpatient 
treatment record dated in November 1995 reflects a history of 
cancer of the vocal cords and a tracheotomy.  The afornoted 
records have not been requested and should be associated with 
the claims file, if available.  

The record includes the operation report of a tracheaplasty 
performed in March 1995 at the VA medical facility in 
Brooklyn, New York.  However, the discharge summary and 
inpatient treatment summaries are not of record and should 
associated with the claims file.  

The veteran asserts that the developed a throat cancer as a 
result of his exposure to herbicides during his period of 
service in Vietnam.  As the record establishes that the 
served in the Republic of Vietnam, exposure to herbicides is 
conceded.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  The record 
also reflects that the veteran has a disorder involving his 
vocal cords, although it is not clear as to whether the 
underlying cause of the disorder is cancer.  Thus, the Board 
is of the view that a VA examination and opinion to determine 
the etiology of the veteran's throat disorder are warranted.  

Additional Development

The record indicates that the veteran's service medical 
records are incomplete.  The veteran's separation examination 
has not been associated with the claims file.  

Accordingly, the case is remanded to the RO via the AMC for 
the following:  

1.  The RO should obtain the veteran's 
separation examination from the appropriate 
authorities.  If this document is not 
available, it should be indicated in writing.  

2.  The veteran should be requested to provide 
the names, addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records (private or VA) pertinent to his 
claims.  After obtaining any necessary consent 
forms for the release of the veteran's private 
medical records, the RO should obtain, and 
associate with the claims folder, all records 
noted by the veteran that are not currently on 
file.

3.  The RO should obtain all hospitalization 
records of the VA medical facility in Brooklyn, 
New York, dated from 1984 to 1994 and 
hospitalization records, including a discharge 
summary and inpatient records, dated from March 
to April 1995, regarding the veteran's tracheal 
stenosis subglattic stenosis.  The RO should 
also obtain the veteran's treatment records for 
his PTSD since 2000.  If these records are not 
available, it should be indicated in writing.  

4.  Thereafter, the RO should make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to ascertain the severity of his 
PTSD.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in the 
examination report.  All necessary tests should 
be accomplished.  The examiner is to provide a 
multi-axial assessment, including assignment of 
a Global Assessment of Functioning (GAF) score; 
an explanation of what the score represents; 
and the percentage of the score representing 
impairment due solely to PTSD.  The examiner 
should assess the extent of the occupational 
and social impairment due solely to PTSD.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should be 
set forth.  

5.  Thereafter, the RO should make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded an examination to 
determine the nature and etiology of the 
veteran's status post larynotracheal 
reconstruction for tracheal stenosis, posterior 
glattic web.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in the 
examination report.  All necessary tests should 
be accomplished.  The examiner provide an 
opinion as to etiology of the veteran's throat 
disorder by responding to the following:  is it 
more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 50 
percent) that the veteran's status post 
larynotracheal reconstruction for tracheal 
stenosis, posterior glattic web is related to 
any incident of service.  

6.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Then, the RO should then readjudicate the 
issues on appeal.  If the claims remain denied, 
the veteran and his representative, if any, 
should be furnished an appropriate supplemental 
statement of the case and given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




